El Juez Asociado Sr. HittchisoN,
emitió la opinión del tribunal.
El registrador de la propiedad se negó a inscribir nna escritura de partición de bienes .en lo que respecta a cierta adjudicación hecha en dicha escritura, por los motivos que a continuación transcribimos:
“Denegada la inscripción del precedente documento, con vista de otros y en cnanto al crédito de $2,500 adjudicado a doña Asunción González viuda de Dueño, único de que se solicita inscripción por los defectos siguientes: Primero: que aunque en el presente docu-mento, se dice que el crédito que se pretende inscribir fué adquirido con dinero del caudal común, del registro aparece inscrito a favor de doña Asunción González y Rosado ya en estado de viudez y de sus hijos Ana María, Rafael Agustín, María Práxedes, Asunción Magdalena, Angel Manuel y José Agustín Dueño y González, entendiendo por consiguiente que el crédito de referencia no es un bien susceptible de colación en la herencia dejada al óbito del causante don Manuel Dueño Figueroa; Segundo: que el testamento número 77, otorgado por don Agustín Dueño Figueroa, ante el notario don Carlos M. Rola, en Río Grande a 14 de- abril de 1910, que s.e acompaña, es un instrumento nulo per se toda vez que del .texto del mismo no se desprende que los testigos vean y entiendan al testador de acuerdo con el artículo 703 del Código Civil Revisado, y Tercero: que no se ha acreditado haberse pagado la contribución de herencia en armonía con lo preceptuado en el artículo 369 del Código Político.”
En la escritura de partición se convino por todos los interesados que el crédito hipotecario en cuestión, aunque fué constituido e inscrito a nombre de la viuda y sus hijos, en realidad representaba una inversión con dinero del caudal común. En lo que respecta a la viuda esta fue una admi-*820sión contra sn interés y podía propiamente hacerla. Los me-nores estuvieron representados por un defensor legal nom-brado por la corte quien á la vez había sido designado por el testador en su testamento para representar a los hijos en y fuera de la corte en caso de haber intereses encontra-dos. La corte también aprobó la partición como fué he-cha, lo que parece completamente justo y razonable. Dentro -de las circunstancias se nos hace algo imposible comprender por virtud de qué teoría el registrador, que no ha presen-tado alegato, llegó a la conclusión de que el crédito no era susceptible de ser colacionado. Una cuestión algo semejante fué considerada y resuelta en sentido contrario a una ale-gación parecida en el caso de Irizarry v. El Registrador, 22 D. P. R. 94.
El testamento por su faz indica haberse otorgado a pre-sencia de los testigos, y en ausencia de algo que demuestre que dichos testigos eran ciegos y sordos o que no podían en-tender, es lógico suponer que ellos “vieron y entendieron” al testador. De todos modos, el nacimiento de otros hijos con posterioridad a la fecha del otorgamiento del testamento dió origen, después del fallecimiento del testador, a un pro-cedimiento sobre declaratoria de herederos y el documento citado en ultimo término había sido presentado al registra-dor. El testamento no contenía legados ni mejoras sino que dejaba la propiedad para que fuera distribuida porción por porción lo mismo que cuando be distribuye por virtud de un decreto judicial sin testamento, y dentro de las circunstan-cias cualquier defecto de forma o técnico en dicho testamento de no haber sido subsanado por el decreto, es cuestión de poca o ninguna importancia práctica. Véase la resolución de la Dirección General de los Eegistros de mayo 26, 1899, Odriozola, página 1082.
El testador falleció en el año 1911 cuando la viuda y los hijos estaban exentos de pagar contribución de herencia. La *821presentación de un certificado creditivo de tal exención no era necesaria. Rovira v. El Registrador, 21 D. P. R. 415. La nota recurrida debe ser revocada.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.